An order of the appellee eliminating the territory from a rural separate school district was brought to the court below by a writ of certiorari; and the appeal is from a judgment of that court dismissing the writ.
Administrative and legislative orders of inferior tribunals cannot be removed to, and re-examined by, a circuit court on the writ of certiorari authorized by section *Page 648 
73, Code 1930. Board of Supervisors v. Melton, 123 Miss. 615, 86 So. 369. The order of the school board here in question is similar to, and of the same nature as, orders made by such a board in establishing and defining the boundaries of school district, which, in Amite County v. Reese, 143 Miss. 880,108 So. 439, were said to be legislative and judicial; consequently a writ of certiorari will not lie therefrom. This court so held in Board of Supervisors v. Stephenson, 130 So. 684, in an opinion that was afterwards withdrawn, 160 Miss. 372, 134 So. 142, but not for the reason that its holding was erroneous, but for the reason that the case could and should be decided on another ground with reference thereto.
Affirmed.